PER CURIAM.
Johnny Jesus Bernal appeals the denial of his motion to correct an illegal sentence brought pursuant to Florida Rule of Criminal Procedure 3.800. Although we cannot agree with the trial court’s apparent conclusion that Bernal’s claim is refuted by the record attachments, we nonetheless affirm the denial because we find that rule 3.800 is not. the proper vehicle for Bernal to use to make this challenge to his sen*586tence. See, e.g., State v. Mancino, 705 So.2d 1379 (Fla.1998). Our affirmance is, however, without prejudice to Bernal raising the same claim in a motion filed pursuant to Florida Rule of Criminal Procedure 3.850, provided, of course, that he is not otherwise procedurally barred from doing so.
FULMER, A.C.J., and GREEN and DAVIS, JJ., Concur.